                Case 2:20-cv-01083 Document 1 Filed 07/14/20 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     WESTERN DISTRICT OF WASHINGTON

10 CHRISTOPHER BOFFOLI, an                      Case No. 2:20-cv-0183
   individual,
11                                              COMPLAINT FOR COPYRIGHT
12           Plaintiff,                         INFRINGEMENT

13        v.                                    DEMAND FOR JURY TRIAL
14 ZAZZLE INC., a California corporation,
15             Defendant.
16
17
18        CHRISTOPHER BOFFOLI, (“Boffoli” or “Plaintiff”) hereby alleges for his
19 complaint against ZAZZLE INC. (“Zazzle” or “Defendant”) upon personal
20 information as to Plaintiff’s own activities, and upon information and belief as to
21 the activities of others, as follows:
22                               NATURE OF THE CASE
23        1.   This is a claim for copyright infringement arising under the copyright
24 laws of the United States, Title 17 of the United States Code.
25                            JURISDICTION AND VENUE
26        2.   This Court has exclusive subject matter jurisdiction over this action
27 pursuant to 28 U.S.C. §§ 1331 and 1338(a).
28
                                                                 2101 Fourth Avenue, Suite 1500
     COMPLAINT FOR COPYRIGHT
                                           Newman Du Wors LLP      Seattle, Washington 98121
     INFRINGEMENT—1
                                                                         (206) 274-2800
                Case 2:20-cv-01083 Document 1 Filed 07/14/20 Page 2 of 5



 1        3.   This Court has personal jurisdiction over Zazzle because it conducts
 2 substantial business in the State of Washington and because the acts and omissions
 3 in question occurred here.
 4        4.   The claims alleged in this Complaint arise in the State of Washington
 5 and the Western District of Washington and elsewhere.
 6        5.   Venue is appropriate pursuant to 28 U.S.C. § 1391(b)(1–3).
 7                                        PARTIES
 8        6.   Plaintiff is an individual and resident of the state of Washington.
 9        7.   Zazzle Inc. is a California corporation with its principal place of business
10 in Reno, Nevada.
11                                         FACTS
12 A.     Boffoli created copyrightable photographs and registered them with the
13        U.S. Copyright Office.
14        8.   Boffoli is a fine art, editorial, and commercial photographer who created
15 “Big Appetites,” a series of photographs featuring tiny figures photographed
16 against real food backdrops. Big Appetites has been published in more than 100
17 countries around the world and has been featured in major publications such as the
18 New York Times, Washington Post, NPR, and CBS This Morning, among many
19 others.
20        9.   Fine art photographs from Boffoli’s Big Appetites collection can be
21 found in galleries and private collections in the US, Canada, Europe and Asia.
22 Boffoli is frequently hired by top advertising agencies and brands for commercial
23 commissions based on his work. He also is hired by various publications for
24 editorial commissions. Boffoli’s images frequently are licensed for publication in
25 books, magazines, calendars, online publications, commercial websites, and
26 greeting cards.
27        10. Boffoli’s business is based on licensing and selling the photographs he
28 creates. Big Appetites fine art photographs are currently available for purchase at
                                                                   2101 Fourth Avenue, Suite 1500
     COMPLAINT FOR COPYRIGHT
                                            Newman Du Wors LLP       Seattle, Washington 98121
     INFRINGEMENT—2
                                                                           (206) 274-2800
                Case 2:20-cv-01083 Document 1 Filed 07/14/20 Page 3 of 5



 1 fine art galleries and have also been included in museum exhibitions in the US and
 2 abroad.
 3       11. Boffoli registered each photograph in the Big Appetites series with the
 4 U.S. Copyright Office and has Copyright Registration Nos. VAu001106484 (2011),
 5 VAu001148370 (2013), VA0001948517 (2013), and VAu001198948 (2015). A copy
 6 of these copyright registrations is attached as Exhibit A.
 7 B.    Zazzle posted photographs and created at least one product from Big
 8       Appetites without license or permission from Boffoli.
 9       12. Zazzle operates a website that allows customers to order products with
10 images placed on them. On or about June 1, 2020, Zazzle displayed one of Boffoli’s
11 photographs on Zazzle’s website under the heading “ArtFood Photography
12 Postcard.” Upon information and belief, Zazzle also made and sold at least one
13 item featuring Boffoli’s photograph (collectively with the website image, the
14 “Infringing Content”).
15       13.   The Infringing Content displayed by Zazzle contains a photograph from
16 Big Appetites without license or permission from Boffoli. A copy of the infringing
17 content is provided as Exhibit B.
18       14. Boffoli never authorized his work to be used or displayed by Zazzle.
19                                 CAUSE OF ACTION
20                                Copyright Infringement
21       15. Boffoli hereby incorporates Paragraphs 1–14 by reference.
22       16. Boffoli is, and at all relevant times has been, the owner of the copyright
23 in the photographs in the Big Appetites series.
24       17. Each photograph in Big Appetites is copyrightable subject matter under
25 17 U.S.C. § 102(a)(5).
26       18. Boffoli has complied in all respects with the provisions of the Copyright
27 Act and all regulations thereunder.
28
                                                                 2101 Fourth Avenue, Suite 1500
     COMPLAINT FOR COPYRIGHT
                                           Newman Du Wors LLP      Seattle, Washington 98121
     INFRINGEMENT—3
                                                                         (206) 274-2800
                Case 2:20-cv-01083 Document 1 Filed 07/14/20 Page 4 of 5



 1       19. Boffoli registered the copyright in each photograph in Big Appetites with
 2 the United States Copyright Office.
 3       20. Boffoli has the exclusive rights under 17 U.S.C. § 106 to (1) reproduce
 4 the photographs in Big Appetites, (2) prepare derivative works based on Big
 5 Appetites, (3) distribute copies of Big Appetites, and (4) display Big Appetites
 6 publicly.
 7       21. Without the permission or consent of Boffoli, a photograph or
 8 photographs from Big Appetites were reproduced, derivative works were made
 9 from, copies were distributed of, and the photograph or photographs were
10 displayed on Zazzle’s website.
11       22. Boffoli’s exclusive rights in the photographs in Big Appetites were
12 violated.
13       23. Zazzle acted willfully.
14                                  RELIEF REQUESTED
15       WHEREFORE, Boffoli asks this Court to enter judgment against Zazzle
16 granting the following relief:
17       1.    Temporary and permanent injunctions preventing and restraining
18 infringement of Big Appetites by Zazzle under 17 U.S.C. § 502;
19       2.    An order requiring the destruction of all copies made by or under the
20 control of Zazzle of the photographs in Big Appetites and all articles by which such
21 copies may be reproduced under 17 U.S.C. § 503;
22       3.    An award of the actual damages suffered by Boffoli as the result of
23 Zazzle’s infringement plus the profits of Zazzle attributable to the infringement
24 under 17 U.S.C. § 504(b);
25       4.    Alternatively, if Boffoli so elects, an award of statutory damages for each
26 infringement of Big Appetites under 17 U.S.C. § 504;
27       5.    A judgment that Zazzle’s infringement was willful and an increased
28 statutory damage award under 17 U.S.C. § 504(c)(2);
                                                                  2101 Fourth Avenue, Suite 1500
     COMPLAINT FOR COPYRIGHT
                                            Newman Du Wors LLP      Seattle, Washington 98121
     INFRINGEMENT—4
                                                                          (206) 274-2800
                Case 2:20-cv-01083 Document 1 Filed 07/14/20 Page 5 of 5



 1       6.    An award of Plaintiff’s full costs including a reasonable attorney’s fee
 2 under 17 U.S.C. § 505; and
 3       7.    For such other and further relief as may be just and proper under the
 4 circumstances.
 5
 6 Dated: July 14, 2020                     Respectfully submitted,
 7                                          Newman Du Wors LLP
 8
 9                                          s/ Keith Scully
                                            Keith Scully, WSBA No. 28677
10                                          2101 Fourth Avenue, Suite 1500
11                                          Seattle, WA 98121
                                            Telephone:            (206) 274-2800
12                                          Facsimile:            (206) 274-2801
13                                          Email:          keith@newmanlaw.com
14                                          Counsel for Plaintiff
15                                          Christopher Boffoli
16
17                                    JURY DEMAND
18       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Christopher Boffoli demands a trial
19 by jury of all issues presented in this complaint which are triable by jury.
20
21 Dated: July 14, 2020                     Respectfully submitted,
22                                          Newman Du Wors LLP
23
24                                          s/ Keith Scully
                                            Keith Scully, WSBA No. 28677
25
                                            Counsel for Plaintiff
26
                                            Christopher Boffoli
27
28
                                                                    2101 Fourth Avenue, Suite 1500
     COMPLAINT FOR COPYRIGHT
                                            Newman Du Wors LLP        Seattle, Washington 98121
     INFRINGEMENT—5
                                                                            (206) 274-2800
